                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

KYLE KOCH                                     §
                                              §
       Plaintiff                              §       Case No. 6:19-cv-667
                                              §
v.                                            §       Ad Damnum: $2,000 + Fees & Costs
                                              §
LAKE CITY CREDIT, LLC and                     §       Jury Trial Demanded
GARY S. WILLIKY                               §
                                              §
       Defendant                              §

DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT

       NOW COMES Defendant Lake City Credit, LLC (“Lake City”), through counsel

and under the Federal Rules of Civil Procedure, submits this Answer and Affirmative

Defenses to the Complaint filed by Plaintiff Kyle Koch (“Plaintiff’) and state as follows:

                               PRELIMINARY STATEMENT

       1.      Lake City admits Plaintiff filed this action for alleged violations of the Fair

Debt Collection Practices Act and the Florida Consumer Collection Practices Act.

                               JURISDICTION AND VENUE

       2.      Lake City denies the allegations in ¶ 2.

       3.      Lake City denies the allegations in ¶ 3.

       4.      Lake City denies the allegations in ¶ 4.

       5.      Lake City denies the allegations in ¶ 5.

                                            PARTIES

                                            Mr. Koch

       6.      Lake City denies the allegations in ¶ 6 as calling for a legal conclusion.

DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 1
                                        Lake City Credit

       7.      Lake City admits it is a Delaware limited liability company with an office

located at 2000 South Stemmons Freeway, Suite 102, Lake Dallas, Texas 75065. Except

as specifically admitted, Lake City denies the allegations in ¶ 7.

       8.      Lake City admits it is registered to conduct business in the State of Florida.

Lake City further admits it is registered agent is Corporation Service Company located at

1201 Hays Street, Tallahassee, Florida 32301.

                                              Williky

       9.      Lake City denies the allegations in ¶ 9 for lack of knowledge or information

sufficient to form a belief therein.

       10.     Lake City denies the allegations in ¶ 10.

       11.     Lake City denies the allegations in ¶ 11 for lack of knowledge or

information sufficient to form a belief therein.

                                  Williky’s History of Fraud

       12.     Lake City denies the allegations in ¶ 12 as not relevant to the claims and

harassing.

       13.     Lake City denies the allegations in ¶ 13 as not relevant to the claims and

harassing.

       14.     Lake City denies the allegations in ¶ 14 as not relevant to the claims and

harassing.

       15.     Lake City denies the allegations in ¶ 15 as not relevant to the claims and

harassing.

DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 2
       16.     Lake City denies the allegations in ¶ 16 as not relevant to the claims and

harassing.

       17.     Lake City denies the allegations in ¶ 17 as not relevant to the claims and

harassing.

       18.     Lake City denies the allegations in ¶ 18 as not relevant to the claims and

harassing.

       19.     Lake City denies the allegations in ¶ 19 as not relevant to the claims and

harassing.

       20.     Lake City denies the allegations in ¶ 20 as not relevant to the claims and

harassing.

       21.     Lake City denies the allegations in ¶ 21 as not relevant to the claims and

harassing.

       22.     Lake City denies the allegations in ¶ 22 as not relevant to the claims and

harassing.

       23.     Lake City denies the allegations in ¶ 23 as not relevant to the claims and

harassing.

                             The Defendants are Debt Collectors

       24.     Lake City denies the allegations in ¶ 24.

       25.     Lake City denies the allegations in ¶ 25.




DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 3
                                 FACTUAL ALLEGATIONS

                                        The Alleged Debt

       26.     Lake City denies the allegations in ¶ 26 for lack of knowledge or

information sufficient to form a belief therein.

       27.     Lake City denies the allegations in ¶ 27 for lack of knowledge or

information sufficient to form a belief therein.

       28.     Lake City denies the allegations in ¶ 28 for lack of knowledge or

information sufficient to form a belief therein.

       29.     Lake City denies the allegations in ¶ 29 for lack of knowledge or

information sufficient to form a belief therein.

                      Discharge of the Debt in Chapter 7 Bankruptcy

       30.     Lake City denies the allegations in ¶ 30 for lack of knowledge or

information sufficient to form a belief therein.

       31.     Lake City denies the allegations in ¶ 31 for lack of knowledge or

information sufficient to form a belief therein.

       32.     Lake City denies the allegations in ¶ 32 for lack of knowledge or

information sufficient to form a belief therein.

                         Defendants’ Collection Letter to Plaintiff

       33.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 33 state otherwise, denied.

       34.     Lake City denies the allegations in ¶ 34.



DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 4
       35.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 35 state otherwise, denied.

       36.     Lake City denies the allegations in ¶ 36.

       37.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 37 state otherwise, denied.

       38.     Lake City denies the allegations in ¶ 38.

       39.     Lake City denies the allegations in ¶ 39.

       40.     Lake City denies the allegations in ¶ 40.

                      Defendants’ Impermissible Addition of Interest

       41.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 41 state otherwise, denied.

       42.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 42 state otherwise, denied.

       43.     Lake City denies the allegations in ¶ 43.

       44.     Lake City denies the allegations in ¶ 44.

       45.     Lake City denies the allegations in ¶ 45.

       46.     Lake City denies the allegations in ¶ 46.

       47.     Lake City denies the allegations in ¶ 47.

       48.     Lake City denies the allegations in ¶ 48.

       49.     Lake City denies the allegations in ¶ 49.

       50.     Lake City denies the allegations in ¶ 50.

       51.     Lake City denies the allegations in ¶ 51.

DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 5
       52.     Lake City denies the allegations in ¶ 52.

      Defendants’ First Claim that Debt Was Being Reported to Credit Bureaus

       53.     Lake City’s letter speaks for itself and is the best evidence of its content. To

the extent the allegations in ¶ 53 state otherwise, denied.

       54.     Lake City denies the allegations in ¶ 54.

       55.     Lake City denies the allegations in ¶ 55.

       56.     Lake City denies the allegations in ¶ 56.

       57.     Lake City denies the allegations in ¶ 57.

       58.     Lake City denies the allegations in ¶ 58.

       59.     Lake City denies the allegations in ¶ 59.

       60.     Lake City denies the allegations in ¶ 60.

                            Williky’s Familiarity with the FCRA

       61.     Lake City denies the allegations in ¶ 61 for lack of knowledge or

information sufficient to form a belief therein.

       62.     Lake City denies the allegations in ¶ 62 for lack of knowledge or

information sufficient to form a belief therein.

       63.     Lake City denies the allegations in ¶ 63 for lack of knowledge or

information sufficient to form a belief therein.

       64.     Lake City denies the allegations in ¶ 64 for lack of knowledge or

information sufficient to form a belief therein.

       65.     Lake City denies the allegations in ¶ 65 for lack of knowledge or

information sufficient to form a belief therein.

DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 6
       66.     Lake City denies the allegations in ¶ 66 for lack of knowledge or

information sufficient to form a belief therein.

               Defendants Failed to Provide Notice of Assignment of Debt

       67.     Lake City denies the allegations in ¶ 67.

       68.     Lake City denies the allegations in ¶ 68.

       69.     Lake City denies the allegations in ¶ 69.

       70.     Lake City denies the allegations in ¶ 70.

                  Defendants Collected Debt without a Florida License

       71.     Lake City denies the allegations in ¶ 71.

       72.     Lake City denies the allegations in ¶ 72.

       73.     Lake City denies the allegations in ¶ 73.

       74.     Lake City denies the allegations in ¶ 74.

       75.     Lake City denies the allegations in ¶ 75 for lack of knowledge or

information sufficient to for a belief therein.

                                      COUNT I
                              VIOLATIONS OF THE FDCPA

       76.     Lake City reasserts the foregoing as if fully stated herein.

       77.     Lake City denies the allegations in ¶ 77, including subparts A-F.

       78.     Lake City denies the allegations in ¶ 78, including subparts A-C.

       79.     Lake City denies the allegations in ¶ 79.

       80.     Lake City denies the allegations in ¶ 80.

       81.     Lake City denies the allegations in ¶ 81.


DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 7
       82.     Lake City denies the allegations in ¶ 82, including subparts A-F.

       83.     Lake City denies the allegations in ¶ 83.

       84.     Lake City denies the allegations in ¶ 84.

       85.     Lake City denies the allegations in ¶ 85.

       86.     Lake City denies the allegations in ¶ 86.

                                     COUNT II
                              VIOLATIONS OF THE FCCPA

       87.     Lake City reasserts the foregoing as if fully stated herein.

       88.     Lake City denies the allegations in ¶ 88.

       89.     Lake City denies the allegations in ¶ 89, including subparts A-D.

       90.     Lake City denies the allegations in ¶ 90.

       91.     Lake City denies the allegations in ¶ 91.

                                     JURY TRIAL DEMANDED

       92.     Lake City admits Plaintiff has demanded a jury trial but denies any

violations, liability, or wrongdoing under the law. Except as specifically admitted, Lake

City denies the allegations on page 18.

                           LAKE CITY’S AFFIRMATIVE DEFENSES

       93.     To the extent that any violations are established, any such violations were

not intentional and resulted from bona fide error notwithstanding the maintenance of

procedures reasonably adopted and specifically intended to avoid any such error.

       94.     Lake City denies any liability; however, regardless of liability, plaintiff has

suffered no actual damages as a result of Lake City’s purported violations.


DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 8
       95.     One or more claims asserted by plaintiff is barred by the statute of

limitations, laches, estoppel, waiver and/or unclean hands.

       96.     Assuming that Plaintiff suffered any damages, he has failed to mitigate his

damages or take other reasonable steps to avoid or reduce his damages.

       97.     Any harm suffered by plaintiff was legally and proximately caused by

persons or entities other than Lake City and were beyond the control or supervision of

Lake City or for whom Lake City was and is not responsible or liable.

       WHEREFORE, Defendant Lake City Credit, LLC, requests the Court dismiss this

action with prejudice and grant it any other relief the Court deems appropriate.

                                              Respectfully submitted,
                                               /S/ Elizabeth Blanco
                                              Elizabeth Fite Blanco, Esq.
                                              Florida Bar No. 644439
                                              Sessions, Fishman, Nathan & Israel
                                              3350 Busch Wood Park Drive, Suite 195
                                              Tampa, Florida 33618
                                              Tel.: (813) 890-2461
                                              Fax: (866) 466-3140
                                              eblanco@sessions.legal

                                              Local Counsel for Defendant Lake City Credit,
                                              LLC




DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 9
                                              David R. Clouston
                                              Texas State Bar No. 00787253
                                              Leslye E. Moseley
                                              Texas State Bar No. 24044557
                                              Sessions Fishman Nathan & Israel LLC
                                              900 Jackson Street
                                              Suite 440
                                              Dallas, Texas 75202
                                              Telephone: 214-741-3001
                                              Facsimile: 214-741-3055
                                              dclouston@sessions.legal
                                              lmoseley@sessions.legal

                                              Counsel for Defendant Gary S. Wiliky



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was

served by ECF and U.S. Mail, postage prepaid, on May 28, 2019, on all counsel or parties

of record on the service list.

                                              /s/ Elizabeth Blanco
                                              Elizabeth Blanco, Esq.




DEFENDANT LAKE CITY CREDIT, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT – Page 10
